 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VONTELL WESSON,                                     No. 2:19-cv-1880 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER FOR PAYMENT OF INMATE
                                                          FILING FEE
14    ERIC JONES, et al.,
15                        Defendants.
16

17   To: Federal Correctional Institution, Victorville Medium II, Attention: Inmate Trust Account,

18   P.O. Box 5400, Adelanto, California 92301:

19           Plaintiff, a federal prisoner proceeding in forma pauperis, is obligated to pay the statutory

20   filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20 percent

21   of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the average

22   monthly balance in plaintiff’s account for the 6-month period immediately preceding the filing of

23   this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee, plaintiff will

24   be obligated to make monthly payments in the amount of twenty percent of the preceding month’s

25   income credited to plaintiff’s trust account. The Warden or a designee is required to send to the

26   Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s inmate trust

27   account each time the amount in the account exceeds $10.00, until the statutory filing fee of

28   $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
                                                          1
 1            Good cause appearing therefore, IT IS HEREBY ORDERED that:

 2            1. The Warden or a designee shall collect from plaintiff’s inmate trust account an initial

 3   partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this

 4   order and shall forward the amount to the Clerk of the Court. The payment shall be clearly

 5   identified by the name and number assigned to this action.

 6            2. Thereafter, the Warden or a designee shall collect from plaintiff’s inmate trust account

 7   monthly payments in an amount equal to twenty percent (20%) of the preceding month’s income

 8   credited to the inmate’s trust account and forward payments to the Clerk of the Court each time

 9   the amount in the account exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the

10   $350.00 filing fee for this action has been paid in full. The payments shall be clearly identified

11   by the name and number assigned to this action.

12            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

13   signed in forma pauperis affidavit to Federal Correctional Institution, Victorville Medium II,

14   Attention: Inmate Trust Account, P.O. Box 5400, Adelanto, California 92301.

15            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

16   Department of the court.

17   Dated: January 27, 2020

18

19

20
     DLB:9
21   DB/prisoner-civil rights/wess1880.cdc.fed

22

23

24

25

26
27

28
                                                         2
